Citation Nr: 1139651	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-28 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for Legg Perthe's Disease. 

2.  Entitlement to an effective date prior to August 4, 2005, for the grant of service connection for lumbar disc herniation.

3.  Prior to September 1, 2010, entitlement to an initial evaluation in excess of 20 percent for lumbar disc herniation.

4.  Beginning September 1, 2010, entitlement to an initial evaluation in excess of 40 percent for lumbar disc herniation.

5.  Prior to March 18, 2009, entitlement to a separate compensable evaluation for right leg sciatica associated with lumbar disc herniation.

6.  Beginning March 18, 2009, entitlement to an initial evaluation in excess of 40 percent for right leg sciatica associated with lumbar disc herniation. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1963 to October 1964. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In a May 2006 rating decision, the RO denied service connection for Legg Perthe's Disease and the Veteran perfected an appeal of that decision.  In a November 2007 rating decision, the RO granted service connection for lumbar disc herniation and assigned a disability evaluation of 20 percent effective August 4, 2005.  The Veteran perfected an appeal of the disability evaluation assigned and the effective date.  Subsequently, in a September 2010 rating decision, the RO increased the evaluation for lumbar disc herniation to 40 percent disabling, effective September 1, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Additionally, in a January 2010 rating decision, the RO awarded a separate compensable evaluation for right leg sciatica associated with lumbar disc herniation and assigned a 40 percent evaluation effective March 18, 2009.  In determining whether a higher evaluation is warranted for the Veteran's lumbar spine disability, the Board must consider both the neurological and orthopedic manifestations.  Accordingly, the neurological aspect of the Veteran's spine disability is also before the Board at this time.  

In May 2011, the Veteran presented testimony in a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The Board notes that in the September 2010 rating decision the RO also granted service connection for a total disability based upon individual unemployability due to service-connected disabilities (TDIU), and in November 2010 the Veteran filed a notice of disagreement with the effective date assigned.  However, in a December 2010 statement, the Veteran indicated that he was withdrawing his appeal as to the effective date assigned for the grant of TDIU.  Therefore, this issue is no longer before the Board.  

The issues of entitlement to an effective date prior to August 4, 2005, for the grant of service connection for lumbar disc herniation, and increased evaluations for lumbar disc herniation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a November 2007 statement requesting that the claim for service connection for Legg Perthe's Disease be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim for service connection for Legg Perthe's Disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In a November 2007 statement, the Veteran explicitly indicated that he wished to withdrawal his appeal for service connection for Legg Perthe's Disease.

Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claim for service connection for Legg Perthe's Disease, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2011). Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed without prejudice.



ORDER

The appeal as to service connection for Legg Perthe's Disease is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

As to the issue of entitlement to an effective date prior to August 4, 2005, for the grant of service connection for lumbar disc herniation, the Board notes that during the May 2011 hearing the Veteran and his representative indicated there was error in an earlier rating decision.  They specifically stated that the February 1965 was erroneous because the RO failed to consider whether the Veteran was entitled to the presumption of soundness.  Thus, at his May 2011 hearing, the Veteran raised the issue of clear and unmistakable error (CUE) in the February 1965 rating decision. See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); Andrews v. Nicholson, 421, F.3d 1278 (Fed. Cir. 2005). 

As the allegation of CUE is inextricably intertwined with the earlier effective date issue on appeal, both issues must be adequately addressed prior to final adjudication of the Veteran's claim for an earlier effective date for the grant of service connection for lumbar disc herniation.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  On remand, the RO must adjudicate the issue of CUE in the February 1965 decision and the Board will defer adjudication of the earlier effective date claim. 

With regard to the increased evaluation claims for lumbar disc herniation, as noted above, in a January 2010 rating decision, the RO granted service connection for right leg sciatica associated with lumbar disc herniation and assigned a 40 percent evaluation effective March 18, 2009.  In considering whether a higher evaluation is warranted for the lumbar disc herniation, the Board must consider both the orthopedic and neurological manifestations of the disability.  As to the neurological manifestations (i.e. right leg sciatica), the Board notes that the statement of the case (SOC) and subsequent supplemental statements of the case (SSOC's) issued with regard to the increased ratings for lumbar disc herniation did not address entitlement to a higher rating for neurological manifestations.  Therefore, on remand, such should be accomplished, and consideration of a higher evaluation for orthopedic manifestations is deferred.  

Accordingly, the case is REMANDED for the following actions:

1. Adjudicate the claim of CUE in the February 1965 rating decision and notify the Veteran of the decision and of his appellate rights.  If the CUE claim is denied and the Veteran files a timely notice of disagreement, the AMC/RO should issue an appropriate SOC and notify the Veteran that the matter will be before the Board only if a timely substantive appeal is submitted. 

2. Readjudicate the Veteran's earlier effective date claim considering the determination in the CUE claim, and the increased rating claims for lumbar disc herniation considering the neurological manifestations to include right leg sciatica (e.g. prior to March 18, 2009, entitlement to separate compensable evaluation for right leg sciatica, and beginning March 18, 2009, entitlement to an initial evaluation in excess of 40 percent for right leg sciatica).  If the claims remain denied, the RO should issue an appropriate SSOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


